Citation Nr: 0319247	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral trench 
foot.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Detroit, Michigan RO.  

When the case was before the Board in December 1998, the 
Board denied reopening of the veteran's claim for service 
connection for ulcers and remanded the issues of entitlement 
to service connection for bilateral trench foot and bronchial 
asthma for additional development.


REMAND

In September 1998, the RO received a letter indicating that 
the veteran wished to attend a videoconference hearing at the 
RO before a member of the Board.  This letter was forwarded 
to the Board later that month.  Due to an apparent 
administrative oversight, however, the document was not 
associated with the veteran's claims folder as of the date on 
which the Board's decision and remand were issued.

In a July 2003 statement, the veteran's representative noted 
that the requested videoconference hearing had not been held.  
Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for 
such a hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) and 38 C.F.R. § 20.700.  Although the Board has 
already denied reopening of the claim for service connection 
for ulcers, the denial will be vacated if the veteran appears 
for the videoconference hearing scheduled in response to this 
remand.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board in accordance with the 
docket number of his appeal.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




